Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
                                        Claim Rejections - 35 USC §103
2.   	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.   	 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
          (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.   	 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.      Claims 1, 4, 9, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being obvious over Miao et al. (US 2015/0282123 - IDS record), hereinafter referred to as Miao.
         Regarding claim 1, Miao discloses: (1) an eNB 104-fig.2 (corresponding to a measuring node) signals the selected DMRS pattern in each down link control information (DCI) message (transmitting signaling), which based on the UE feedback 206-fig.2 (received reference signaling) in response to the 202-fig. 2/RRC signaling request channel parameters such as delay spread information, see 0022-0024 (corresponding to transmitting signaling based on delay spread information); (2) the UE 102-fig.4 also provide channel state information (CSI), where channel estimates 430 are further processed from received reference signals 410, e.g. CRS,CSI-RS, during channel coherence estimates 440, which uses estimates of delay Doppler spreads, see 0032 (corresponding to a channel state information report based on the delay spread information associated to the received reference signaling). Consequently, employing CSI-RS 410-fig.4 report to the feedback 206-fig.2 would yield the claimed step of the transmitted signaling comprising channel state information report representing the delay spread information associated to the received reference signaling.
              It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ received reference signals for delay and spread information into the system of Miao. The suggestion/motivation for doing so would have been to compensate signal distortion caused by wireless channel fading.

Regarding claim 9, Miao discloses reference signaling comprises CSI-RS, see 0032.
Regarding claim 11, this claim has similar limitations as claim 1. Therefore, it is rejected under Miao for the same reasons as set forth in the rejection of claim 1.
Regarding claim 12, this claim has similar limitations as claim 1. Therefore, it is rejected under Miao for the same reasons as set forth in the rejection of claim 1. The UE 102-fig.2 communicates with the eNB 104 (radio node), wherein the received reference signals comprises delay and spread information, see 0032.
Regarding claim 13 this claim has similar limitations as claim 1. Therefore, it is rejected under Miao for the same reasons as set forth in the rejection of claim 1.
Regarding claim 14, this claim has similar limitations as claim 1. Therefore, it is rejected under Miao for the same reasons as set forth in the rejection of claim 1. The eNBI 04-fig.2 includes a non- transitory storage medium storing instructions to perform the claimed steps.

6.    	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Miao, in view of Zhou et al. (US 2019/0013978), hereinafter referred to as Zhou.
Regarding claim 5, Miao discloses all claimed limitations, except the measurement report is at least one of dependent on and represents, whether or not the delay spread reaches a delay threshold.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism for determining whether the delay spread satisfies a threshold taught by Zhou into the system of Miao. The suggestion/motivation for doing so would have been to configure a relative threshold that based on previous value and delta value indicating the amount of permissible change in the next delay spread.

7.   	 Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Miao, in view of Shao et al. (US 2018/0167186), hereinafter referred to as Shao.
Regarding claim 7, Miao disclose all claimed limitations, except the reference signaling covers two symbols time intervals.
Shao discloses a first uplink reference signal (corresponding to received reference signal) symbol group includes time units (time intervals) corresponding to two symbols #0 and #3, wherein the time unit of the at least one uplink reference signal symbol group included in the uplink reference signal position may be a time unit in a timeslot. Given a normal cyclic prefix, a timeslot may include seven symbols, see 0173. In other words, Shao discloses a reference signaling covers two symbol time intervals.


8.   	 Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Miao, in view of Akkarakaran et al. (US 2018/0062811), hereinafter referred to as Akkarakaran.
Regarding claim 8, Miao discloses all claimed limitations, except the measurement report pertains to a plurality of beams.
Akkarakaran discloses: (1) beam related measurement, see 0065; (2) narrow transmit beam or broad transmit beam, see 0004; (3) the UE 115-a-fig.2 may report propagation channel measurement parameters to the base station, see 0067. In other words, Akkarakaran discloses a measurement report pertains to a plurality of beams.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a plurality of beams taught by Akkarankaran into the system of Miao. The suggestion/motivation for doing so would have been to improve signal quality and reduce path loss.

9. 	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Miao, in view of Hsu et al. (US 2009/0180559), hereinafter referred to as Hsu.

Hsu discloses that in order to transmit data under wireless channel environment, the symbol time is prolonged, and a cyclic prefix is added to resolve the multi-path delay spread of wireless channel, see 0005.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a prolonged cyclic prefix taught by Hsu into the system of Miao. The suggestion/motivation for doing so would have been to resolve the multi-path delay spread of wireless channels.

                                        Allowable subject matter
10.    Claim 6 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                                    Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571 )272-3147. The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

Patent Examiner 
/DUC C HO/Primary Examiner, Art Unit 2465